Case 1:20-cv-01962-TWP-MJD Document 82-7 Filed 04/19/21 Page 1 of 3 PageID #: 786


  From:    Allen, Justin A. justin.allen@ogletree.com
Subject:   Midkiff v. Navient - Discovery Update [ODNSS-OGL.003445.000368]
   Date:   April 2, 2021 at 4:05 PM
     To:   Cento Law cento@centolaw.com
    Cc:    Travis Cohron tcohron@clarkquinnlaw.com, Martin, Bonnie L. Bonnie.Martin@ogletreedeakins.com


       Counsel,
       This email is sent as a comprehensive update on the various discovery items you have
       identified over the past few weeks. Our responses to your inquiries are below.

             1. All of the Assignments, including all the notes, description and backend
                check list fields for each Assignment.
                     · NSL Response: These were produced last week [NSL001069-
                         NSL001114]. The term “backend check list fields” is not a term of art or a
                         formal term used by NSL. Mr. Schatz used the term (or something similar)
                         to describe the information under the “Tasks” checklist tabs, which were
                         included in the screenshots we produced last week. We have produced to
                         you the screens the fraud investigators see when logged in to “Fraud
                         Tracker.”

             2. All of the notes in Fraud Tracker which have not yet been produced related to
                both Plaintiff and Plaintiff’s brother.
                     · NSL Response: These were produced last week. Same comments as #1
                         above.

             3. All the notes from the CLASS system related to Plaintiff.
                     · NSL Response: The CLASS system notes were produced on February 3,
                         2021 [NSL000007-NSL000067]. We have confirmed with our client that no
                         other CLASS notes exist.

             4. The documents which show the login allegedly made by Plaintiff, including
                the documents which show the IP address from which Plaintiff allegedly
                logged in.
                     · NSL Response: We are awaiting an update from our client on this and
                        will update you on Monday.

             5. The Lexis report allegedly pulled during the processing of Assignment 38274.
                    · NSL Response: NSL has conducted an additional search for responsive
                       reports and has not located any. All Lexis reports have previously been
                       produced. [See NSL000863-NSL000867]

             6. Please send the investigator names and contact information.
                    · NSL Response: The name of the outside contractor that handled the
                        ACDVs is Teleperformance Philippines. The names of the individual
                        employees who were involved are included in the attached table. Per our
                        conversation last week, we have also confirmed that Teleperformance
                        does not have any documents or communications beyond those already
                        produced from NSL’s files.

             7. 30(b)(6) witness availability.
                    · NSL Response: NSL is designating Brad Jones, Director – Credit Bureau
                        Management as its corporate representative in response to Plaintiff’s 30(b)
                        (6) notice. He is available for deposition on April 30. Please confirm
Case 1:20-cv-01962-TWP-MJD Document 82-7 Filed 04/19/21 Page 2 of 3 PageID #: 787


                     (6) notice. He is available for deposition on April 30. Please confirm
                     whether that date works for you.
                     Mr. Jones is one of the leaders within NSL’s credit bureau team, and he is
                     highly qualified to speak on NSL’s behalf with respect to topics related to
                     credit bureau processing. As a reminder, none of NSL’s employees had
                     any involvement with processing any of the ACDVs, and therefore have no
                     personal knowledge of this matter. Any information Plaintiff would seek in
                     a fact witness deposition of a member of NSL’s “credit bureau processing
                     team” can be obtained from Mr. Jones at the 30(b)(6) deposition. Thus,
                     any 30(b)(1) deposition of another employee in the “credit bureau
                     processing team” would be duplicative, unnecessary, and highly inefficient,
                     and therefore disproportional to the needs of the case under Rule 26(d)(1).
    If you’d like to have a meet and confer to discuss any of these items or the 30(b)(6)
    objections, I am available on Monday for a call.

    Thanks,

    Justin A. Allen | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
    111 Monument Circle, Suite 4600 | Indianapolis, IN 46204 | Telephone: 317-916-2533 | Fax: 317-916-
    9076
    justin.allen@ogletree.com | www.ogletree.com | Bio


    This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If
    you are not the proper recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or
    use of this message is prohibited.
Case 1:20-cv-01962-TWP-MJD Document 82-7 Filed 04/19/21 Page 3 of 3 PageID #: 788
